DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 16 February 2021.
Claims 1-30 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 July 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 16-20, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kini et al. (US Publication 2020/0059327).

With respect to claims 1 and 29, Kini teaches A method for wireless communication at a user equipment (UE), (WTRU, Paragraph 164) comprising: 
receiving a first set of one or more downlink transmissions associated with a first hybrid automatic repeat request configuration, wherein the first hybrid automatic repeat request configuration corresponds to a first type of feedback message associated with a first quantity of one or more bits;  (a WTRU that received 5 TBs via 5 component carriers (CCs) respectively may be configured to provide TB-based single-bit HARQ feedback for 2 CCs. This means that the WTRU may provide single-bit HARQ feedback for the rest of TBs received via the remaining 2 CCs, Paragraph 164)
receiving a second set of one or more downlink transmissions associated with a second hybrid automatic repeat request configuration, wherein the second hybrid automatic repeat request configuration corresponds to a second type of feedback message associated with a second quantity of multiple bits; (a WTRU that received 5 TBs via 5 component carriers (CCs) respectively may be configured to provide CBG-based multi-bit HARQ feedback for the first 3 CCs. This means that the WTRU may provide multi-bit HARQ feedback for the first 3 TBs received via the first 3 CCs, paragraph 164) and 
transmitting, to a base station and in response to the first set of downlink transmissions and the second set of downlink transmissions, a hybrid automatic repeat request codebook that comprises one or more feedback messages of the first type and one or more feedback messages of the second type. (These multi-bit HARQ feedback and single-bit HARQ feedback may be multiplexed (or concatenated) in a single feedback message. This technique may be referred to as dynamic codebook design. For example, a multiplexed feedback message may comprise multi-bit and single-bit HARQ feedbacks and may be generated based on a codebook comprising a first sub-codebook and a second sub-codebook. The first sub-codebook may be determined based on TB-based PDSCH receptions scheduled by fallback DCI. The second sub-codebook may be determined based on CBG-based PDSCH receptions scheduled by non-fallback DCI, paragraph 164)

With respect to claim 16, Kini teaches wherein: the first set of downlink transmissions is received over a first carrier associated with the first hybrid automatic repeat request configuration; and the second set of downlink transmissions is received over a second carrier associated with the second hybrid automatic repeat request configuration. (Multi-bit HARQ feedback for multiple PDSCHs is described herein. In the case of multi-carrier scheduling, a WTRU may need to provide aggregated HARQ feedback for multiple TBs. For example, multiple slots for DL transmission may need to be acknowledged by a single HARQ-ACK feedback slot. Even with PUCCH formats with larger payloads, the number of HARQ feedback bits available for transmission may be limited by the UCI payload size. The multiple PDSCHs may be considered as scheduled across multiple component carriers (CCs), multiple cells, multiple slots/mini-slots/sub-slots/non-slots, multiple bandwidth parts (BWPs), or the like, paragraph 157)
With respect to claims 17 and 28, Kini teaches wherein the first type of feedback message and the second type of feedback message comprise a same type of feedback message that comprises acknowledgement information and channel quality information. (feedback messages comprise acknowledgment information and CQI, paragraph 107)
With respect to claim 18, Kini teaches wherein: a feedback message of the first type comprises acknowledgement information; (first type feedback messages comprise acknowledgment information and CQI, paragraph 107) and a feedback message of the second type comprises acknowledgement information and channel quality information. (second type feedback messages comprise acknowledgment information and CQI, paragraph 107)
With respect to claim 19, Kini teaches wherein the hybrid automatic repeat request codebook is transmitted within a single transmission time interval. (HARQ is transmitted in single TTI, Figure 10)

With respect to claims 20 and 30, Kini teaches A method for wireless communication at a base station, (base station, Paragraph 164) comprising: 
transmitting a first set of one or more downlink transmissions associated with a first hybrid automatic repeat request configuration, wherein the first hybrid automatic repeat request configuration corresponds to a first type of feedback message associated with a first quantity of one or more bits; (a WTRU that received 5 TBs via 5 component carriers (CCs) respectively may be configured to provide TB-based single-bit HARQ feedback for 2 CCs. This means that the WTRU may provide single-bit HARQ feedback for the rest of TBs received via the remaining 2 CCs, Paragraph 164)
transmitting a second set of one or more downlink transmissions associated with a second hybrid automatic repeat request configuration, wherein the second hybrid automatic repeat request configuration corresponds to a second type of feedback message associated with a second quantity of multiple bits; (a WTRU that received 5 TBs via 5 component carriers (CCs) respectively may be configured to provide CBG-based multi-bit HARQ feedback for the first 3 CCs. This means that the WTRU may provide multi-bit HARQ feedback for the first 3 TBs received via the first 3 CCs, paragraph 164) and 
receiving, in response to the first set of downlink transmissions and the second 11 set of downlink transmissions, a hybrid automatic repeat request codebook that comprises one or more feedback messages of the first type and one or more feedback messages of the second type. (These multi-bit HARQ feedback and single-bit HARQ feedback may be multiplexed (or concatenated) in a single feedback message. This technique may be referred to as dynamic codebook design. For example, a multiplexed feedback message may comprise multi-bit and single-bit HARQ feedbacks and may be generated based on a codebook comprising a first sub-codebook and a second sub-codebook. The first sub-codebook may be determined based on TB-based PDSCH receptions scheduled by fallback DCI. The second sub-codebook may be determined based on CBG-based PDSCH receptions scheduled by non-fallback DCI, paragraph 164)


Allowable Subject Matter
Claims 2-15 and 21-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAHI AHMED/               Examiner, Art Unit 2472